DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.
Response to Amendment
Claims 1-16 and 18-20 are pending. Claim 17 is canceled. Claim 6 is withdrawn. Claims 1, 3, 5, 7-16, 18, and 20 have been amended. The rejections are revised in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2-5, 7-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “cutting the stretched sheet of material to form at least one aperture exposing at least a portion of an underside of the last and deconstructing the last to fit through the aperture.” Paragraphs [0027], [0090], and [0091] to not provide an adequate written description in support of this limitation. An aperture is mentioned in [0027], [0065-66], and [0126-27]. None of these paragraphs recite the aperture being formed in the underside of the last. Further, [0065] only discloses the aperture being formed at the throat opening, with [0066] describing deconstructing the last to fit through this aperture. Of note, the aperture formation described in [0065] is disclosed distinctly from the removal of excess material described in [0064]. The cutting described in [0090-91] does not refer to forming an aperture nor is the cutting there described as permitting the last to be deconstructed and removed through the area that has been cut. Accordingly, Applicant’s disclosure does not provide an adequate written description for the claimed method step.
Separately, the collapsible last shown in Fig. 6 would permit egress through an aperture in the top of a shoe (such as shown in Fig. 5A) but not through an aperture through the bottom. 
  Claims 2-5, 7-16, and 18-20 rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 7, 8, 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs (US 2016/0031164) in view of Batchelder (US 3,525,110) and Stapleton (GB 1,454,518).
Regarding claim 1, Downs discloses a method of manufacturing a component for a shoe ([0012], [0030], [0105], Figs. 14-23) comprising: heating a sheet of material ([0128]); stretching the heated sheet of material by moving a last into the sheet of material ([0105]; female tool 252, [0183]), wherein the last defines a shape of the component ([0105]); and applying a pressure higher than ambient pressure over the stretched sheet of material to conform the sheet of material to the last (bladder inflated with higher than ambient pressure to push on composite layer for curing, [0183]).
Downs teaches a method substantially as claimed. Downs does not teach forming at least one aperture in the component to remove the last; and deconstructing the last to fit through the aperture.
	However, in the same field of endeavor of manufacturing shoes using a last, Batchelder teaches cutting the stretched sheet of material to form at least one aperture exposing at least a 
Additionally, in the same field of endeavor of manufacturing shoes using a last, Stapleton teaches deconstructing the last to fit through the aperture (forepart portion 2 hinged to heel part 3 is deconstructed to a broken condition and removable from lasted shoe through some aperture, p. 3 ll. 109-116, Figs. 1-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Downs to cut around the throat to remove the last as in col. 8 ll. 16-18 of Batchelder and to include the collapsible last of Stapleton to facilitate removal.
	Regarding claim 2, Downs teaches wherein the component is a fully formed shoe upper, (upper component, [0183], [0199])).
Regarding claim 7, Downs suggests wherein stretching the heated sheet of material comprises stretching at least a portion of the sheet of material by about 30% (Downs does not explicitly teach the extent of stretching with at least a portion stretched about 30%. However, a person of ordinary skill in the art would be motivated by the teachings of Downs to engage in routine experimentation regarding the extent of stretching which would result in an overlapping range. See MPEP 2144.05(II)(A). In the absence of evidence of unexpected results, the stretching about 30% in at least a portion is obvious over the overlapping range taught by routine experimentation. See MPEP 2144.05(I)).

Regarding claim 10, Downs teaches wherein the component is a portion of an upper for a shoe ([0055]).
Regarding claim 18, Downs teaches applying a pressure higher than ambient pressure over the stretched sheet of material by at least one of a heated gas and a non-heated gas (the gas is either heated or non-heated and therefore within the scope, [0183]).
Regarding claim 20, Downs teaches wherein applying a pressure higher than ambient pressure over the stretched sheet of material comprises inflating at least one bladder such that it comes into contact with at least a portion of the stretched sheet of material (bladder inflated with higher than ambient pressure to contact composite layup, [0183]).
Claim(s) 1-5, 7-10, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere (US 2015/0305448) in view of Batchelder (US 3,525,110) and Stapleton (GB 1,454,518).
Regarding claim 1, Cavaliere discloses a method of manufacturing a component for a shoe ([0001]) comprising: heating ([0082], Fig. 18) a sheet of material (sheet 1640, [0082], Fig. 18); stretching the heated sheet of material by moving a last (first footwear last portion 1630 and second footwear last portion 1635, [0082], Fig. 19) into the sheet of material (sheet 1640), wherein the last defines a shape of the component (first footwear last portion 1630 and second footwear last portion 1635, [0006], [0082]); and applying a pressure higher than ambient 
Cavaliere teaches a method substantially as claimed. Cavaliere does not teach forming at least one aperture in the component to remove the last; and deconstructing the last to fit through the aperture.
	However, in the same field of endeavor of manufacturing shoes using a last, Batchelder teaches cutting the stretched sheet of material to form at least one aperture exposing at least a portion of an underside of the last(col. 8 ll. 16-18; for the purpose of examination, “underside” is interpreted to conform with Applicant’s written description and therefore underside is an issue of orientation, if the sole of the shoe is facing up, the underside would be on the opposite side). 
Additionally, in the same field of endeavor of manufacturing shoes using a last, Stapleton teaches deconstructing the last to fit through the aperture (forepart portion 2 hinged to heel part 3 is deconstructed to a broken condition and removable from lasted shoe through some aperture, p. 3 ll. 109-116, Figs. 1-4; for the purpose of examination, “underside” is interpreted to conform with Applicant’s written description and therefore underside is an issue of orientation, if the sole of the shoe is facing up, the underside would be on the opposite side).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cavaliere to cut around the throat to remove the last as in col. 8 ll. 16-18 of Batchelder and to include the collapsible last of Stapleton to facilitate removal.

Regarding claim 3, Cavaliere teaches fixing the sheet of material (sheet 1640) in a frame prior to heating the sheet of material (sheet 1640 is framed and held in place between upper chamber structure 1610 and lower chamber structure 1612, [0079], Figs. 16-17; this precedes heating step in [0082], Fig. 18).
	Regarding claim 4, Cavaliere teaches wherein the sheet of material (sheet 1640) is fixed in the frame substantially without tension (no tension as evidenced by drooping when heated, only pressure regulation is discussed in [0082], Figs. 17-18).
	Regarding claim 5, Cavaliere teaches wherein stretching the heated sheet of material comprises decreasing a distance between the frame and the last (lasts 1630 and 1635 moved into sheet 1640 decreasing distance between them and frame supporting sheet 1640, see transition from Fig. 18 to Fig. 19).
Regarding claim 7, Cavaliere suggests wherein stretching the heated sheet of material comprises stretching at least a portion of the sheet of material by about 30% (Cavaliere does not explicitly teach the extent of stretching with at least a portion stretched about 30%. However, a person of ordinary skill in the art would be motivated by the teachings of Cavaliere to engage in routine experimentation regarding the extent of stretching which would result in an overlapping range. See MPEP 2144.05(II)(A). In the absence of evidence of unexpected results, the stretching about 30% in at least a portion is obvious over the overlapping range taught by routine experimentation. See MPEP 2144.05(I)).

	Regarding claim 9, Cavaliere teaches cooling down the component (cooling for solidification following completed stretching, [0057], [0084]).
Regarding claim 10, Cavaliere teaches wherein the component is a portion of an upper for a shoe (upper portion 1632 and upper portion 1637 are portions of an upper for a shoe, [0085]).
Regarding claim 16, Cavaliere teaches removing an excess material from the component by using a laser (teaching from another embodiment that would be applicable to the cited embodiment for removal prior to joining, [0076], [0085]).
Regarding claim 18, Cavaliere teaches applying a pressure higher than ambient pressure over the stretched sheet of material by at least one of a heated gas and a non-heated gas (the gas is either heated or non-heated and therefore within the scope, [0084]).
Regarding claim 19, Cavaliere teaches wherein the gas comes into contact with the stretched sheet of material (gas contacts sheet 1640, [0084], Fig. 21).

In the alternative, Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs (US 2016/0031164) in view of Batchelder (US 3,525,110) and Stapleton (GB 1,454,518) as applied to claim 1 above, and further in view of Lockwood (US 3,641,603) or Wyness (US 3,720,971).

However, in the same field of endeavor of stretching material to form a shoe upper, Lockwood teaches wherein stretching the heated sheet of material comprises stretching at least a portion of the sheet of material by about 30% (25%-35%, col. 2 ll. 44-49; see MPEP 2144.05).
However, in the same field of endeavor of stretching material to form a shoe upper, Wyness teaches wherein stretching the heated sheet of material comprises stretching at least a portion of the sheet of material by about 30% (about 30%, col. 7 ll. 48-52, Fig. 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filled in the silence of Downs regarding the extent of stretching in at least a portion of the sheet of material 1640 to about 30% as taught by Lockwood to achieve the desired shape of the shoe (col. 2 ll. 41-49) or in the alternative to about 30% as taught by Wyness because Example 1 of Wyness teaches stretching for preferable shaping with an example of about 30%.

In the alternative, Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere (US 2015/0305448) in view of Batchelder (US 3,525,110) and Stapleton (GB 1,454,518) as applied to claim 1 above, and further in view of Lockwood (US 3,641,603) or Wyness (US 3,720,971).
Regarding claim 7, Cavaliere in view of Batchelder and Stapleton teaches a method substantially as claimed. Cavaliere does not explicitly disclose the extent of stretching.

However, in the same field of endeavor of stretching material to form a shoe upper, Wyness teaches wherein stretching the heated sheet of material comprises stretching at least a portion of the sheet of material by about 30% (about 30%, col. 7 ll. 48-52, Fig. 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filled in the silence of Cavaliere regarding the extent of stretching in at least a portion of the sheet of material 1640 to about 30% as taught by Lockwood to achieve the desired shape of the shoe (col. 2 ll. 41-49) or in the alternative to about 30% as taught by Wyness because Example 1 of Wyness teaches stretching for preferable shaping with an example of about 30%.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs (US 2016/0031164) in view of Batchelder (US 3,525,110) and Stapleton (GB 1,454,518) as applied to claim 1 above, and further in view of Ogawa (JPS 54-103153).
Regarding claim 11, Downs in view of Batchelder and Stapleton teaches a method substantially as claimed. Downs in view of Stapleton does not teach placing an insole board below the last.
	However, in the same field of endeavor of manufacturing shoes using a last, Ogawa teaches placing an insole board (insole 9) below the last (last 3, Figs. 1-4).

	Regarding claim 12, Downs in view of Batchelder, Stapleton, and Ogawa teaches wherein the insole board is placed below the last before stretching the heated sheet of material (as shown in Figs. 1-4 of Ogawa, insole 9 is placed under last 3 prior to stretching packing 15 over last 3 and would be prior to stretching the material of Downs over the last).
	Regarding claim 13, Downs in view of Batchelder, Stapleton, and Ogawa teaches bonding the insole board (insole 9 of Ogawa) to the portion of the upper (upper 8 of Ogawa, upper component of Downs as combined see [0105] of Downs; see translation of Ogawa).
Regarding claim 14, Downs in view of Batchelder, Stapleton, and Ogawa teaches applying an adhesive (adhesive 1 of Ogawa) to the insole board (insole 9 of Ogawa) and bonding the insole board to the portion of the upper (upper 8 of Ogawa, upper component of Downs as combined see [0105]) by means of the adhesive (adhesive 1, see translation of Ogawa).
Regarding claim 15, Downs in view of Batchelder, Stapleton, and Ogawa teaches clamping the insole board and the portion of the upper between the last and a vacuum plate (Ogawa teaches clamping upper 8 and insole 9 between last 3 and decompression device 6 with pressure cover 5, see translation of Ogawa and Figs. 3-4).

s 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere (US 2015/0305448) in view of Batchelder (US 3,525,110) and Stapleton (GB 1,454,518) as applied to claim 1 above, and further in view of Ogawa (JPS 54-103153).
Regarding claim 11, Cavaliere in view of Batchelder and Stapleton teaches a method substantially as claimed. Cavaliere in view of Stapleton does not teach placing an insole board below the last.
	However, in the same field of endeavor of manufacturing shoes using a last, Ogawa teaches placing an insole board (insole 9) below the last (last 3, Figs. 1-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cavaliere in view of Stapleton to include placing insole 9 of Ogawa on the bottom of the last because an insole is a component of a show and Ogawa teaches that these components can be assembled with an adhesive in this manner as taught by Ogawa.
	Regarding claim 12, Cavaliere in view of Batchelder, Stapleton, and Ogawa teaches wherein the insole board is placed below the last before stretching the heated sheet of material (as shown in Figs. 1-4 of Ogawa, insole 9 is placed under last 3 prior to stretching packing 15 over last 3 and would be prior to stretching material 1640 of Cavaliere over the last).
	Regarding claim 13, Cavaliere in view of Batchelder, Stapleton, and Ogawa teaches bonding the insole board (insole 9 of Ogawa) to the portion of the upper (upper 8 of Ogawa, upper portion 1632 and upper portion 1637 of Cavaliere as combined; see translation of Ogawa).

Regarding claim 15, Cavaliere in view of Batchelder, Stapleton, and Ogawa teaches clamping the insole board and the portion of the upper between the last and a vacuum plate (Ogawa teaches clamping upper 8 and insole 9 between last 3 and decompression device 6 with pressure cover 5, see translation of Ogawa and Figs. 3-4).
Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive. Applicant argues that paragraphs [0027], [0090], and [0091] provide an adequate written description in support of this limitation. This argument is not persuasive because [0027] does not recite an aperture being formed in the underside of the last. The cutting described in [0090-91] does not refer to forming an aperture nor is the cutting there described as permitting the last to be deconstructed and removed through the area that has been cut. Accordingly, Applicant’s disclosure does not provide an adequate written description for the claimed method step.
Separately, the collapsible last shown in Fig. 6 would permit egress through an aperture in the top of a shoe (such as shown in Fig. 5A) but not through an aperture through the bottom. Collapsing such a last would deform the newly formed shoe upper and would not make egress through the bottom any easier.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (US 2014/0237738) teaches removal of the last through the bottom of the shoe. [0085] of Bruce (US 2016/0166011) and [0086] of Bruce (US 2018/0014609) teaches cutting an aperture to form an opening for removing the last and as an opening for a foot. Col. 5 ll. 68-75 of Senfleben (US 2,540,217) teaches a last with a pivot 90 that collapses for easier removal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                               

/MARC C HOWELL/Primary Examiner, Art Unit 1774